Citation Nr: 1217506	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  98-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent, for the period prior to April 22, 2009 for posttraumatic stress disorder.

2.  Entitlement to an increased evaluation for the period on and after April 22, 2009 for posttraumatic stress disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to an effective date prior to May 1, 2010 for the grant of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by depression, survivor's guilt, recurrent intrusive recollection of Vietnam War, difficulty sleeping with recurrent nightmares, flashbacks, anxiety, panic attacks, irritability, anger, road rage, hypervigilance, hyperarousal, exaggerated startle response, impaired concentration, moderately impaired short term memory, social isolation, relationship dysfunction, emotional numbing, lack of motivation and interest, avoidance behaviors, depressed mood, blunted affect, normal speech and motor behavior, unremarkable thought process, suicidal ideation without plan or intent, and thought content without any persistent delusion, homicidal ideation, or hallucination.  

2.  The Veteran submitted a formal claim of entitlement to a total rating based on individual unemployability (TDIU) on March 31, 2009, which was granted in a February 2010 rating decision and assigned an effective date of May 1, 2010.

3.  The Veteran submitted a claim of entitlement to service connection for PTSD on July 18, 1997, which was granted in a December 1997 rating decision effective July 18, 1997.  He filed a notice of disagreement as to the initial evaluation assigned for his service-connected PTSD on February 24, 1998.

4.  It is factually ascertainable that the Veteran became unemployable due to his service-connected PTSD on May 7, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for an effective date of May 7, 1998, but no earlier, for entitlement to a TDIU due to service-connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.155(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

Further, prior to the initial adjudication of the claim for an earlier effective date for the grant of TDIU, in a February 2009 letter, the Veteran was provided with notice of how VA assigns disability ratings or effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained multiple VA mental examinations to determine the severity of the Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected PTSD, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Board realizes that the last VA examination was conducted in April 2009, over two and a half years ago, the Veteran does not assert, and subsequent VA treatment records do not show, that the severity of his PTSD has increased since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  The Veteran has neither advanced an argument that the April 2009 examination was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In July 1997, the Veteran was seen at Genesee County Community Mental Health Services (Genesee) for an initial evaluation.  He stated he had flashbacks, recurring dreams of the Vietnam War, distressing recollections and intense psychological distress to exposure of events that resembled aspects of the war.  He avoided stimuli associated with the war by efforts to avoid thoughts or feelings associated with the war and avoided activities that reminded him of the trauma.  He had diminished interest in activities, felt detached or estranged from others and felt unable to have loving feelings.  The Veteran also had symptoms of increased arousal by having difficulty sleeping, irritability, difficulty concentrating, hypervigilance, exaggerated startle response and physiologic reactivity to events that symbolized or resembled any aspect of the Vietnam War.  The diagnosis was chronic PTSD and a global assessment functioning (GAF) score of 60 was assigned.

In August 1997, the Veteran was afforded a VA PTSD examination.  The Veteran reported that he had flashbacks and was hospitalized several times in the past.  He stated he cried for no reason and described his flashbacks as seeing children die.  He stated that he felt guilty that he survived while other members of his team died.  He also felt bitter that he was sent to Vietnam while others were not.  The Veteran stated that he did not feel close to many people except his mother, brother, and daughter.  He indicated that he had difficulty trusting people.  He denied any symptoms of severe anxiety and panic attacks, but stated that in the past he had symptoms suggestive of panic attacks.  The examiner noted that the Veteran was exposed to traumatic events in Vietnam that were outside the realm of normal human experience.  The Veteran had numerous flashbacks and nightmares, particularly in the 1980s, which significantly affected his life.  He was able to hold a job, and he continued to hold his job because his supervisors were very understanding.  The Veteran was able to function at an occupational level, but he appeared to have significant impairment in social situations, and was not able to maintain a successful relationship or friends.  The diagnosis was PTSD and a GAF score of 75 to 85 was assigned.  The Veteran was noted to be moderately impaired secondary to his PTSD.

An Individual Plan of Service from Genesee, dated September 1997, stated that the Veteran had flashbacks and nightmares of Vietnam.  The diagnosis was PTSD and a GAF score of 45 was assigned.

In a letter dated April 1998, the Genesee examiner stated that the Veteran was being treated for a primary diagnosis of PTSD.  The Veteran's symptoms included psychic and/or emotional numbing; depression, feelings of helplessness, apathy, dejection and withdrawal; anger, rage, and hostility, feeling like a walking time bomb; anxiety and specific fears associated with combat; emotional constriction and unresponsiveness; tendency to react under stress with survival tactics, inappropriate coping responses; sleep disturbances with recurring nightmares of combat scenes; loss of energy in activities including fatigue and lethargy; hyper-alertness to include startling easily and irritability; avoidance of activities that aroused memories of trauma during the war; survival guilt; flashbacks to traumatic events experienced in the war; impaired cognitive functioning, including ideological changes in his value system and fantasies of retaliation and/or destruction that became pervasive; cynicism and distrust of the government; alienation; negative self-image and low self esteem; short term memory impairment; and impaired interpersonal relationships.

The examiner stated that based upon the Veteran's work history and job assignment, he was not placed on any psychiatric medication for his condition.  It was noted that the Veteran endured a great deal of stress and pressure, and spent a great deal of energy to maintain and conduct himself in a non-violent manner.  The examiner also noted that the Veteran came into treatment because he was beginning to lose control and was afraid that if left unchecked, he would end up in the hospital and lose his job because of a zero violence policy at work.

In May 1998, the Genesee examiner stated that the Veteran had shown a significant decline in operant behavior.  This was characterized by a rapid increase of intense wartime nightmares, strong feelings of rage and irrational retaliation.  His symptoms were attributed to his work environment.  The Veteran stated he felt haunted by a sense of being ambushed and/or wounded by operational foremen or supervisors in his plant.  Due to the Veteran's past and current behavior, the examiner suggested that he retire as soon as possible.

In April 1999, the Genesee examiner recounted the Veteran's history and stated that although the anxiety stressors had abated, the Veteran was experiencing depression.  

In September 1999, the Genesee examiner noted that the Veteran was oriented times three.  His mood and affect were congruent, and he was happier and less anxious than he had been.  His judgment and reality testing were good.  His insight into his own health condition was also good.  The diagnosis was PTSD and a GAF score of 67 was assigned.

In November 2004, the Veteran was afforded a VA PTSD examination.  The Veteran denied any hospitalizations since the August 1997 VA examination.  He received outpatient mental healthcare through the Genesee until approximately 2001 and indicated that he last met with a physician in approximately 2001 to 2002.  He denied any health problems and was not taking any medications.  His primary complaints were nightmares related to Vietnam.  He stated he could not be in crowds, nor was he able to sustain a relationship.  He described intermittent feelings of depression and anxiety.  He had occasional thoughts of death, but denied any suicidal thoughts, plans or ideation.  The Veteran noted that his depression and anxiety fluctuated in intensity.  The Veteran denied any arrests or time spent in jail.  He retired from his job in 1998 and was ambivalent about returning to work.  He stated he would like to work to occupy his time, but felt that he would not be able to relate appropriately to fellow employees and supervisors.  The Veteran had a close relationship with his daughter and grandson and an elderly gentleman with whom he had worked.  He denied any use of alcohol or drugs and stated he had no medical problems.  There had been no episodes of violence since the last VA examination in 1997.  He had not made any suicide attempts.

Upon mental status examination, the Veteran was neatly groomed and oriented to person, place and time.  He cooperated with the examination.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations or their persistence.  He made eye contact and interacted appropriately with the examiner.  He described intermittent thoughts of death, but denied any suicidal or homicidal thoughts, ideas, plans or intent.  There was no evidence of memory impairment.  He described some obsessive or ritualistic behaviors, but stated they did not interfere with his routine.  His rate and flow of speech was relevant, logical, coherent and goal-directed.  There was no evidence of lack of impulse control and he described occasional nightmares.

The Beck Anxiety Index was consistent with severe symptoms of anxiety.  The most severe symptoms of anxiety were a constant feeling of worse things happening and feeling nervous.  The Veteran's score on the Beck Depression Inventory was consistent with extremely severe symptoms of depression.  The severe symptom was feeling as though he was being punished.  The moderate symptoms included feeling sad, hopeless and that he was a failure.  He also felt guilty, disgusted with himself, lacked interest in other people, had difficulty making decisions, and having to push himself to do anything.  

The diagnosis was PTSD, with associated symptoms of chronic and intermittent feelings of depression, anxiety, and social withdrawal.  His described re-experiencing the Vietnam War in the form of nightmares and occasional flashbacks.  His social impairment was constant and severe.  A GAF score of 52 was assigned.  The examiner stated that this score was assigned because of the presence of moderate to severe symptoms of depression and anxiety, moderate difficulty and social functioning.  The Veteran had few friends and little to no leisure or social activities.  The examiner concluded that the Veteran had recurrent nightmares that were related to his Vietnam War experiences.  He had chronic feelings of guilt over having survived the Vietnam War.  He was unable to maintain close interpersonal relationships and had chronic feelings of depression that fluctuated in intensity.  He described ritualistic behaviors, anxiety and panic attacks, but none of the symptoms appeared to reach the threshold required for separate diagnoses.

In a December 2006 letter, K.V.M., M.D. stated that the Veteran was unable to work due to a diagnosis of PTSD.

Private treatment reports dated from December 2006 to July 2009 reflect the Veteran's symptoms of depression, social isolation, difficulty with sleeping, nightmares and intrusive thoughts about Vietnam.  A December 2006 treatment report noted that on mental status examination, the Veteran's general appearance, motor activity, speech, memory and interview behavior were normal.  He was fully oriented, with moderate affect, and showed normal intelligence, judgment and thought process.  His thought content included ideas of guilt, hopelessness and worthlessness, without evidence of hallucinations or delusions.  No suicidal ideation was shown.  The diagnosis was PTSD and a GAF score of 55 was listed.

In VA mental health notes dated in January and February 2007, the Veteran expressed his guilt about not feeling close to his daughter.  He reported sleeping about five hours and having fewer nightmares up to twice a week.  He experienced road rage and anger and usually tried to avoid driving.  He tended to isolate at home.  The Veteran's longstanding history of psychiatric treatment was noted, as well as the fact that the Veteran quit his job in 1998 and had been disabled since that time secondary to PTSD.  The Veteran reported depression, which he rated at six to seven on a scale of one to 10.  He lived alone with his dog.  The Veteran reported that he worked for an automobile company for 30 years but lost a lot of time for his psychiatric hospitalizations in the past and that he was affected by the noise of the plant.  He stated that he had anger outbursts at work and was advised to quit in 1998 on the advice of the union.  The Veteran stated that he had never been able to have relationships.  He further stated that although he lived with his mother, he felt that he even kept his mother at distance.  His activity involved reading papers and walking his dog; he had no hobbies or current interest.  The diagnoses were PTSD and personality disorder, not otherwise specified, and a GAF score of 51 was listed.

In a February 2007 VA mental health general note, the Veteran reported disturbed sleep secondary to watching a news story on Walter Reed Hospital, which triggered his recall of friends he saw who had been dismembered.  He continued to feel lack of motivation and depression.  It was noted that the Veteran was generally verbal but emotionally blocked; his insight was intact.  He defined his life purpose as "existence."  He continued to express that if his employment had not been unionized, he would not have retained employment.

Most recently, the Veteran underwent a VA PTSD examination in April 2009.  The VA examiner indicated that the Veteran's claims file was reviewed.  The examiner noted the Veteran's history of multiple psychiatric hospitalizations due to suicide attempts approximately 20 to 25 years previously.  The Veteran was currently receiving psychiatric treatments and taking medication.  He reported that he was divorced in 1979 and had one adult child and two grandchildren.  Regarding his relationship with his daughter, the Veteran stated "I guess if I care about anything in this world, it would be her.  It's hard for me to show it."  Regarding his relationship with his grandchildren, he stated that he saw them every month or so but he found it difficult to be around children because "we killed kids in Vietnam."  The Veteran lived alone and had no friends.  He stated that he saw his daughter once a month and that he spent the majority of his time alone.  He pursued no leisure activities.  He reported daily suicide thoughts, without plan or intention.  

On a mental status examination, the Veteran was clean, casually dressed, and cooperative.  He showed unremarkable psychomotor activity, slow speech, depressed mood, blunted affect, attention disturbance with easy distraction and short attention span, unremarkable thought process, suicidal ideation, paranoid, understanding judgment, average intelligence, and partial insight into his problem.  His orientation to person and place was intact, but he was an hour off on time.  He reported sleep impairment but denied persistent delusion or hallucinations.  The Veteran also reported a history of violence and being arrested for violence in the late 80s and early 90s.  The Veteran reported panic attacks lasting between five to 10 minutes and that he avoided crowds.  The examiner found that the Veteran's memory was normal except that his immediate memory was moderately impaired.  The Veteran was capable of managing financial affairs.  PTSD symptoms of persistent re-experiencing the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal were all present and chronic.  The Veteran reported that he experienced his PTSD symptoms daily and rated the severity of the PTSD symptoms as a 10 on a scale of one to 10.  He stated that his experience in Vietnam "has not given me a life, it's an existence."  

As to the problems with activities of daily living, there were severe effects on household chores and shopping, moderate effects on self feeding, and no effects on toileting, grooming, bathing, or dressing.  The Veteran's PTSD prevented him from engaging in sports and exercise, traveling, driving and other recreational activities.  The examiner stated that routine responsibilities of self care had been influenced by PTSD symptoms of "difficulty falling or staying asleep" and "markedly diminished interest or participation in significant activities."  The Veteran did not sleep well and had no energy to care for himself.  He found no pleasure in caring for himself.  The Veteran also found no pleasure from recreational activities, and when he did involve himself, he had hard time concentrating because he was often reminded of Vietnam and lost himself in those thoughts instead of in the activity.  

The Veteran reported that PTSD ruined his family life because he could not have feelings or express feelings.  The examiner found that family role functioning and social and interpersonal relationship had been influenced by the PTSD symptoms of "restricted range of affect," "feeling of detachment or estrangement from others," and "markedly diminished interest or participation in significant activities."  The Veteran reported that he was divorced in 1979 because he had no emotions.  He just did not feel close to anyone.  It was noted that the Veteran's disconnection from others led to few social friends and that he expressed no interest in pursuing new relationships because the last remaining friend he had died.  

As to occupational functioning, the Veteran was currently unemployed.  He used to work as an inspector for an automobile company for 10 to 20 years but he retired in 1998 because of the pressure.  He stated "I felt like a walking time bomb."  He experienced irritability at work, and felt that he was about to hurt either himself or someone else at work.  He stated that the union protected him from getting fired several times because of his angry outbursts with coworkers.  He reported frequent absenteeism because he did not feel like working.  Loud noises at work caused him to stop what he was doing until he felt safe again.  The Veteran stated that he remained unemployed because he felt like he could not handle the stress at work any longer.  The examiner found that the Veteran's performance in employment had been influenced by the PTSD symptoms of irritability, outbursts of anger and exaggerated startle response.  Frequent irritability with coworkers led to increased stress, and the Veteran was not able to handle it.  

The examiner provided a diagnosis of PTSD meeting the DSM-IV criteria associated with the stressors while the Veteran was serving in infantry when "[his] duty was to kill people.  The Veteran stated that he was exposed to small arms fire, grenades, rocket propelled grenades, and mortar fire and that he saw people die, including one good friend who died in his arms.  A GAF score of 41 was assigned.  The examiner noted that there was total occupational and social impairment due to PTSD signs and symptoms.

Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  
 
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Rating Schedule establishes a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Service connection for was granted by a December 1997 rating decision, and an initial evaluation of 30 percent was assigned, effective July 18, 1997, the date of receipt of the Veteran's claim.  In February 1998, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned to his service-connected PTSD.  In February 1999, the RO increased the Veteran's disability evaluation from 30 percent to 50 percent disabling, effective July 18, 1997.  Subsequently, in a May 2009 rating decision, the RO assigned an increased evaluation of 70 percent for the Veteran's service-connected PTSD, effective April 22, 2009.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 81 to 90 indicates absent or minimal psychiatric symptoms with good functioning in all areas, interest and involvement in a wide range of activities, social effectiveness, general satisfaction with life, and experiencing no more that everyday problems or concerns.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.

Throughout the period on appeal, the GAF scores assigned have ranged from 41, indicating serious psychiatric symptoms, to 85, indicating minimal psychiatric symptoms.  See DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, such a wide range of GAF scores do not mandate a particular percentage evaluation.  The Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id. at 242; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

In the span of three months in 1997, the GAF scores assigned for the Veteran's service-connected PTSD were 60, indicating moderate symptoms; 75 to 85, indicating minimal symptoms; and 45, indicating serious symptoms.  See DSM-IV at 46-47.  Nevertheless, during this time, the symptoms of the service-connected PTSD remained constant.  The examiner that assigned the GAF score of 75 to 85, indicated that the Veteran's PTSD had "significant impairment" in social situations, and the Veteran was not able to maintain a successful relationship.  The examiner further noted that he was only able to "hold his job" because his supervisors were understanding.  

In May 1998, it was reported that there was a rapid increase in nightmares, strong feelings of rage, and irrational retaliation, which prompted the examiner to suggest that the Veteran retire "as soon as possible."  Thereafter, in 1999, there was a noted abatement of anxiety due to the Veteran's retirement, the Veteran continued to experience depression.  On testing in 2004, extremely severe symptoms of depression were found.  The Veteran's social impairment was reported as constant and severe.  In 2009, the examiner found total occupational and social impairment due to PTSD.

Based on the totality of the evidence of record during the appeal period, the Board finds that the disability picture presented by the Veteran's service-connected PTSD more nearly approximates the criteria for an initial 70 percent evaluation.  See 38 C.F.R. § 4.7 (2011).  The medical evidence of record shows occupational and social impairment with deficiencies in most areas, to include work, family relations, and mood.  Although the Veteran was able to function at work until June 1998, this was shown to be the result of understanding supervisors and the union.  The Veteran had difficulty in his employment due to rage, irritability, and feelings of irrational retaliation.  Moreover, the evidence of record shows that the manifestations of the Veteran's PTSD resulted in the inability to establish and maintain effective relationships. 

However, an evaluation in excess of 70 percent is not for assignment.  Although the examiner in August 2009 found total occupational and social impairment, this conclusion was not supported by the clinical findings.  The examiner found that manifestations of the Veteran's service-connected PTSD, to include "restricted range of affect," "feeling detachment or estrangement from others," and "markedly diminished interest or participation in significant activities" had impacted his family role functioning, as well as his social and interpersonal relationships.  Nevertheless, during the period in question, the Veteran lived with his mother.  He reported having a relationship with his daughter and grandchildren, as well as an elderly gentleman with whom he had worked.  Although the Veteran's ability to demonstrate his feelings for these people has not been shown, he has been able to maintain these relationships.

Additionally, the Veteran's thought processes and ability to communicate have not shown to be grossly impaired; he does not have delusions or hallucinations; his behavior has never been reported as grossly inappropriate; and persistent danger of hurting self or others is not shown.  It has been noted that the Veteran is capable of performing the activities of daily living, to include the maintenance of minimal personal hygiene.  Moreover, there is no evidence of memory loss of his name or close relatives, or disorientation to time or place.  

After review of all the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 216.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his 70 percent rating inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  The Veteran's service-connected PTSD is manifested by depression, survivor's guilt, recurrent intrusive recollection of Vietnam, difficulty sleeping with recurrent nightmares, flashbacks, anxiety, panic attacks, irritability, anger, road rage, hypervigilance, hyperarousal, exaggerated startle response, impaired concentration, moderately impaired short term memory, social isolation, relationship dysfunction, emotional numbing, lack of motivation and interest, avoidance behaviors, depressed mood, blunted affect, normal speech and motor behavior, unremarkable thought process, suicidal ideation without plan or intent, and thought content without persistent delusion, homicidal ideation, or hallucination.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the assigned initial 70 percent disability rating for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for a 70 percent disability rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

For the reasons discussed above, finds that an initial evaluation of 70 percent for his service-connected PTSD is warranted.  In reaching the decision that a rating in excess of 70 percent was not warranted for the Veteran's service-connected PTSD, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Earlier Effective Date for TDIU

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A TDIU may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, date entitlement arose; if an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, factually ascertainable; and if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received, date of claim.  Harper, 10 Vet. App. at 126.  

Generally, a claim of entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  If a veteran or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether unemployable as a result of that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009). 

On March 31, 2009, the Veteran submitted a formal claim of entitlement to TDIU, which was granted by a February 2010 rating decision and an effective date of May 1, 2010.  38 C.F.R. § 4.16(a).  

The Veteran previously submitted a claim of entitlement to service connection for PTSD on July 18, 1997.  The full benefit sought on that claim was granted when service connection for PTSD was granted in a December 1997 rating decision.  However, the Veteran filed a notice of disagreement to the initial evaluation assigned for his service-connected PTSD on February 24, 1998; the Veteran's February 1998 notice agreement constitutes a claim for an increased evaluation.  While this claim was in appellate status, the Veteran submitted evidence of unemployability due to his PTSD.  Therefore, a TDIU claim was part and parcel of the claim to an increased initial evaluation for PTSD received on February 24, 1998.

Subsequent medical evidence of record demonstrated that the Veteran had not been employed since June 1998, at which time he was an inspector for an automobile company.  The Veteran reported frequent irritability and anger outbursts at work and felt like a "walking time bomb."  He had frequent arguments with coworkers and felt like he was about to hurt either himself or someone else.  A May 1998 private mental health report stated that the Veteran had shown a significant decline in operant behavior, characterized by a rapid increase of intense wartime nightmares, strong feelings of rage and irrational retaliation.  The Veteran's symptoms were attributed to his work environment and due to the Veteran's past and current behavior, the examiner suggested that he retire as soon as possible.  The April 2009 VA examiner found that there was total occupational impairment and that the Veteran was unable able to handle the stress caused by frequent irritability with coworkers, outbursts of anger, and exaggerated startle response at work.  

Based on the foregoing evidence, the Board finds that the entitlement to TDIU arose on May 7, 1998, when the evidence shows that the Veteran was unable to retain or maintain substantially gainful employment due to service-connected PTSD.  See Id.; 38 C.F.R. § 4.16(a).

As it is not factually ascertainable that the Veteran's service connected PTSD prevented him from obtaining and retaining substantially gainful employment within the one-year period preceding the Veteran's February 24, 1998 claim, the exception provided for in the 38 C.F.R. § 3.400(o)(2) does not apply in this case.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  As such, the proper effective date for the grant of TDIU is the later of the date of receipt of the claim or the date entitlement arose, and, thus, May 7, 1998 is the appropriate effective date for the grant of a TDIU.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).


ORDER

An initial evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of May 7, 1998, for the award of TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


